[3] We do not mean by any of the argument in the foregoing opinion to imply that a measure for the imposition of taxes could be combined with an unrelated regulatory measure in the same act under a title setting forth each of those subjects.
Our attention has been called to Vernor v. Secretary of State (1914) 179 Mich. 157, 146 N.W. 338, Ann. Cas. 1915D, 128, in which the court reached a conclusion opposite to ours. Without attempting to distinguish that case, we call attention to the fact that the title of the Michigan statute was later amended so as to read as follows:
"An act to provide for the registration, identification and regulation of motor vehicles operated upon the public highways of this state and of the operators of such vehicles and to provide for levying specific taxes upon such vehicles so operated and to provide for the disposition of such funds and to exempt from all other taxation such motor vehicles so specifically taxed, registered, identified and regulated and to repeal all other acts or parts of acts inconsistent herewith or contrary hereto." Act No. 302 of 1915.
The validity of the act was assailed in Jasnowski v. Board of Assessors (1916) 191 Mich. 287, *Page 211 157 N.W. 891, because the Legislature failed to observe the requirements of the Michigan Constitution that "no law shall embrace more than one object."
We quote at length from the opinion in that case, because it answers the contention of appellant that the clause of the title of the act in question, "to provide for state licensing of motor vehicles," is a distinct "subject" from that expressed in the remainder of the title dealing with regulation, use, and speed of motor vehicles, etc. The court said:
"It is pointed out that this title provides for both regulation and taxation — two distinct objects. Whether the act shall be declared invalid on this ground must turn upon the nature of the tax which the act imposes. Should the several provisions of the act relating to taxation be adjudged a property tax, counsel's objection would be a serious one. If, however, the provisions be construed as an occupation or privilege tax, the act would not be open to that objection. The Legislature, in the exercise of the police power of the state, may enact a regulatory statute in which regulation and taxation are so blended as to have but a single purpose. An illustration of this may be found in the liquor law of 1887 (Act No. 313, Pub. Acts 1887), which was an act providing for the `regulation and taxation' of the liquor traffic. The title to that act was assailed on the same ground as the present one, but this court approved it in Robison v. Miner, 68 Mich. 549 (37 N.W. 21). A careful study of the various provisions of the act persuades us that a privilege tax was intended rather than a property tax. The tax is not imposed upon the property, but upon the privilege of operating a motor vehicle upon the highway. That it was not intended by the Legislature to impose a property tax is evidenced in part by the fact that one may own one or more motor vehicles and have them in his possession, and they will not be subject to the provisions of the act, unless he chooses to operate them upon the highway. And a person who is not the owner of a motor vehicle is liable for the tax if he operates one upon the highway for a period greater than 30 days. The act provides that motor vehicles in stock owned by manufacturers, except those vehicles licensed to go upon the highway, shall be subject to the personal property tax. The act provides for no exemption from the payment of this tax, even though the owner has theretofore paid a property tax on his motor vehicle. These and other like considerations tend to characterize the act as one imposing a tax for the privilege of operating motor vehicles upon the public highways of the state. In view of these considerations we are of the opinion that the tax imposed is a privilege tax and is one of the regulatory features of the act. This being so the objection that the title gives notice of two distinct objects is without force."
To the same effect, see Commonwealth ex rel. Bell v. Powell (1915) 249 Pa. 144, 94 A. 746. *Page 212 
The motion for a rehearing is denied, and it is so ordered.
PARKER, C.J., and WATSON, J., concur.